UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 EVELYN L. MIDDLETON, pro se,

                         Plaintiff,

                         v.                            Case No. 1:17-cv-00878 (TNM)

 UNITED STATES DEPARTMENT OF
 LABOR,

                         Defendant.


                                              ORDER

          Upon consideration of the Defendant’s Motion to Dismiss for lack of subject matter

jurisdiction and failure to state a claim upon which relief can be granted, the pleadings, relevant

law, and related legal memoranda in opposition and in support, for the reasons set forth in the

accompanying Memorandum Opinion, it is hereby

          ORDERED that the Defendant’s Motion to Dismiss is GRANTED and the Second

Amended Complaint is DISMISSED WITH PREJUDICE and

          ORDERED that the Plaintiff’s Motion for Summary Judgment is DENIED as moot. It is

further

          ORDERED that the following pre-filing restrictions are implemented: Ms. Middleton is

not permitted to file any actions in the District Court for the District of Columbia related to the

above-captioned matter (i.e,. her retirement account or the handling of her complaints about the

account by any individual, the Department of Labor, or the United States), without pre-

authorization from a judge in this District upon a finding that the case could be meritorious rather

than repetitive. If Ms. Middleton wishes to file a related action, she shall submit to the Clerk of


                                                  1